Citation Nr: 0505514	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office in 
Fort Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel










INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) in Fort Harrison, Montana, which denied the veteran's 
application for enrollment in the VA healthcare system.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.  

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  
38 C.F.R. § 17.36(a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2004).  Beginning 
January 17, 2003, VA enrolled all priority categories of 
veterans except those veterans in priority category 8 who 
were not in an enrolled status on January 17, 2003.  
38 C.F.R. § 17.36(c) (2004).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d) (2004).

In this case, the veteran applied for enrollment in VA's 
health care system in June 2003.  Based upon his status as a 
non-service-connected veteran and the financial information 
provided, he was assigned to priority group 8.  The veteran 
does not disagree with the date of receipt of his application 
or the priority group in which he was assigned.  He contends 
that a denial of this benefit is improper because he served 
his country during a time of war, he has not previously 
claimed any VA benefits, and the cut off date of January 17, 
2003, is arbitrary and was not advertised.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  The 
veteran's application in this matter was received subsequent 
to this date and, as a category 8 veteran, he is ineligible 
for enrollment under the applicable regulation.  

The Board acknowledges the veteran's honorable service on 
behalf of a grateful nation; however, as the law, and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

With respect to the veteran's contention that the cut off 
date for filing his application for enrollment in the VA 
healthcare system is arbitrary and was not advertised, the 
Board points out that it was published in the Federal 
Register.  Additionally, it is noted that, although the 
appellant was apparently unaware of the changes in the 
requirements for enrollment in the VA healthcare system and 
the effective dates of such changes, the U.S. Court of 
Appeals for Veterans Claims has held that alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. 
App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to notify and assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance and/or obtaining evidence, 
including, but not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R. § 3.159(d).  When there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal entitlement to the benefit 
sought, the Board finds that the VCAA does not apply.







ORDER

Eligibility for enrollment in the VA medical healthcare 
system is denied.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


